Award against two employers and their carriers. On November 23, 1925, and while working for the first employer, the claimant was injured. The case was closed by a lump sum payment on October 1, 1926. On October 29, 1930, while working for the second employer, he had a second accident; it was determined that the injuries following the second accident were occasioned by both accidents, and the award accordingly made. The first employer and carrier contend that the portion of the award levied against them should be paid from the special fund under section 25a of the Workmen’s Compensation Law. The Board decided that application for reopening had been received before the effective date of the amendment to section 25-a of the Workmen’s Compensation Law.* Award unanimously affirmed, with costs to the State Industrial Board against the appellants. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffeman, JJ.

 Amended by Laws of 1933, chap. 774, in effect Aug. 26, 1933.— [Rep.